                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
  BRIAN PRESKI,

        Petitioner,                                     CIVIL ACTION NO. 3:19-CV-00288

               v.                                       (JUDGE CAPUTO)
  JOSH SHAPIRO, et al.,
                                                        (MAGISTRATE JUDGE
       Respondents.                                     CARLSON)

                                           ORDER
      NOW, this 21st        day of January, 2020, upon consideration of Petitioner Brian
Preski’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §2254 (Doc. 1), the Report
and Recommendation (“R&R”) of Magistrate Judge Carlson (Doc. 14), and Petitioner’s
Objections to the R&R (Doc. 15), IT IS HEREBY ORDERED that:
      (1)     The R&R of Magistrate Judge Carlson is APPROVED and ADOPTED as
              supplemented;
      (2)     Petitioner Brian Preski’s Petition for a Writ of Habeas Corpus is DISMISSED;
      (3)     Since Petitioner Brian Preski has failed to make “a substantial showing of the
              denial of a constitutional right,” a certificate of appealability SHALL NOT issue.
      (4)     The Clerk of Court is directed to CLOSE this case.
                                                     /s/ A. Richard Caputo
                                                     A. Richard Caputo
                                                     United States District Judge
